NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Villaneuva on 8/11/2022.
The application has been amended as follows: 
Claim 1, line 3, insert --the following resin components-- after “comprises”; 
line 12, replace “comprising” with --comprises--;
line 21, replace “polymers” with --polymer--;
line 25, replace “copolymers” with --copolymer--;
line 28, replace “polymers” with --polymer--; 
line 21, replace “copolymers” with --copolymer--; 
and line 34, replace “partis” with --parts--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-20 is the recitation in claim 1 of a component for an article of footwear, wherein the component is made by a process comprising crosslinking and foaming a first composition, wherein the first composition comprises the following resin components: 
a partially hydrogenated thermoplastic elastomeric block copolymer, the partially hydrogenated thermoplastic elastomeric block copolymer comprising: 
one or more A blocks comprising aromatic repeat units, 
one or more B blocks comprising aliphatic repeat units, and 
one or more first ethylenically unsaturated groups present on one or both of the aromatic repeat units and the aliphatic repeat units; 
an olefinic block copolymer, wherein the olefinic block copolymer is a copolymer of a first alpha-olefin and a second alpha-olefin different from the first alpha-olefin, and wherein the olefinic block copolymer comprises one or more second ethylenically unsaturated groups; 
an alpha-olefin linking polymer, wherein the alpha-olefin linking polymer comprises one or more aliphatic sidechains; 
an ethylene-vinyl acetate copolymer; 
and a first effective amount of a silane; 
wherein a sum of a ratio I, Il, Ill, IV, V, and VI is from about 5.0 to about 16.0;
wherein the ratio I is a ratio of a total parts by weight of the olefinic block copolymer present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition; 
wherein the ratio II is a ratio of a total parts by weight of the alpha-olefin linking polymers present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition;
wherein the ratio III is ratio of a total parts by weight of the ethylene-vinyl acetate copolymer present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition;
wherein the ratio IV is a ratio of the total parts by weight of the alpha-olefin linking polymer present in the composition to a total parts by weight of the olefinic block copolymer present in the composition; 
wherein the ratio V is a ratio of the total parts by weight of the one or more ethylene-vinyl acetate copolymer present in the composition to a total parts by weight of the olefinic block copolymer present in the composition; 
wherein the ratio VI is a ratio of the total parts by weight of the ethylene-vinyl acetate copolymer to a total parts by weight of the alpha-olefin linking polymer; 
wherein the first composition is capable of being foamed without the silane to form a first foam composition having a first energy return, a first hardness, and a first abrasion loss; 
wherein, when the first composition is foamed, the first effective amount of the silane is effective to form a second foam composition having a second energy return, a second hardness, and a second abrasion loss; 
wherein the second energy return and the second hardness are such that one or both of (i) the second energy return is within about 20% of the first energy return and (ii) the second hardness is within about 20% of the first hardness; and 
wherein the second abrasion loss is at least 20% less than the first abrasion loss.
The closest prior art references are the following: (1) Jacob et al. (US 2009/0247656); (2) Tu et al. (US 2015/0225526); and (3) Su et al. (US 2010/0099784).
Jacob et al. teach a closed-cell foam produced from a propylene-based polymer comprising α-olefin units, a blowing agent, and a co-agent (abstract). The polymer is crosslinked using, for example, silanes (¶46). The base material is a propylene-based elastomer which can include an α-olefin unit other than propylene, including ethylene and diene-derived units (which have ethylenically unsaturated groups) (¶22). The polymer may comprise blends with other thermoplastics including triblock copolymers of styrene/diene/styrene (¶57). The foams of the invention are used to produce, for example, shoe soles. See ¶97.
Tu et al. teaches a foamable formulation for footwear applications, the composition comprising at least 50wt% of an ethylene/α-olefin interpolymer, a blowing agent, and a crosslinking agent. See abstract. The α-olefins include octene, which have an aliphatic side chain (see ¶15). The formulations may comprise additional polymers such as ethylene vinyl acetate, ethylene-propylene-diene monomer, or polyolefin elastomers (¶26). Examples of crosslinking agent include silanes (¶29) such as vinyltrimethoxysilane which is used in an amount of at least about 0.1wt%, preferably at least 0.5wt%, or at least about 1wt% (¶29). The foamable formulations are used to produce crosslinked foams for use in, primarily, midsoles of shoes. See ¶5. 
Both Jacob et al. and Tu et al. fail to teach that the compositions disclosed therein comprise all of (1) a partially hydrogenated thermoplastic elastomeric block copolymer, the partially hydrogenated thermoplastic elastomeric block copolymer comprising: one or more A blocks comprising aromatic repeat units, one or more B blocks comprising aliphatic repeat units, and one or more first ethylenically unsaturated groups present on one or both of the aromatic repeat units and the aliphatic repeat units; (2) an olefinic block copolymer, wherein the olefinic block copolymer is a copolymer of a first alpha-olefin and a second alpha-olefin different from the first alpha-olefin, and wherein the olefinic block copolymer comprising one or more second ethylenically unsaturated groups; (3) an alpha-olefin linking polymer, wherein the alpha-olefin linking polymer comprises one or more aliphatic sidechains; (4) an ethylene-vinyl acetate copolymer; and (5) a first effective amount of a silane. Both Tu et al. and Jacob et al. fail to teach that a sum of a ratio I, Il, Ill, IV, V, and VI is from about 5.0 to about 16.0; wherein the ratio I is a ratio of a total parts by weight of the olefinic block copolymer present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition; wherein the ratio II is a ratio of a total parts by weight of the alpha-olefin linking polymer present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition; wherein the ratio III is ratio of a total parts by weight of the ethylene-vinyl acetate copolymer present in the composition to a total parts by weight of the partially hydrogenated thermoplastic elastomeric block copolymer present in the composition; wherein the ratio IV is a ratio of the total parts by weight of the alpha-olefin linking polymer present in the composition to a total parts by weight of the olefinic block copolymer present in the composition; wherein the ratio V is a ratio of the total parts by weight of the one or more ethylene-vinyl| acetate copolymer present in the composition to a total parts by weight of the olefinic block copolymer present in the composition; and wherein the ratio VI is a ratio of the total parts by weight of the ethylene-vinyl acetate copolymer to a total parts by weight of the alpha-olefin linking polymer. Because Jacob and Tu fail to disclose the specific ratio and sum of ratios, a position that the compositions would inherently form a foam composition having the required energy return and hardness of instant claim 1 would not be proper. 
It is further noted that Tu et al. fail to teach that the compositions disclosed therein a partially hydrogenated thermoplastic elastomeric block copolymer, let alone a partially hydrogenated thermoplastic elastomeric block copolymer comprising: one or more A blocks comprising aromatic repeat units, one or more B blocks comprising aliphatic repeat units, and one or more first ethylenically unsaturated groups present on one or both of the aromatic repeat units and the aliphatic repeat units. 

Su et al. teach a thermoplastic elastomer material, used to produce a foaming material for footwear (paragraph [0040]), the material comprising a hydrogenated styrenic/conjugated diene copolymer in a range of 5 to 35% by weight (paragraph [0025]); at least one of an acetate copolymer and an acrylate copolymer in a range of 3 to 30% by weight; and from 20 to 60% by weight of a polyolefin. See abstract. Particular examples of hydrogenated styrenic/conjugated diene copolymer are SEBS and SEEPS. See ¶44-45. The SEBS and SEEPS block copolymers used in Su et al. have a first and third “A” block (styrene) and second “B” block located between the first and third blocks, wherein the first block is aromatic and the second block comprises an aliphatic polymer having ethylenically unsaturated groups (polymerized butadiene) attached thereto.  Su teaches the available unsaturated double bonds of a polymeric unit of the conjugated diene is under 10% (paragraph [0044]) and therefore have ethylenically unsaturated groups present. Su et al. further teaches that the polyolefinic materials used in the invention include ethylene vinyl acetate, ethylene-butyl acrylate, ethylene-α-olefin copolymer, and combinations thereof. The recited amounts of these materials are 3 to 30wt% EVA, 3 to 30wt% ethylene-butyl acrylate (see abstract which discloses that at least one of an acetate and an acrylate copolymer are present in an amount of 3 to 30wt%); and 20 to 60wt% polyolefin. The EVA and ethylene butyl acrylate of Su et al. correspond to the instantly claimed ethylene vinyl acetate and alpha-olefin linking copolymer. The butyl acrylate of the ethylene butyl acrylate corresponds to the instant claimed “aliphatic side chain.”  The materials of Su et al. are foamed and comprise a crosslinking agent (paragraph [0047]) and crosslinked products. This means Su et al. teaches the crosslinked and foamed reaction product of the composition described above, the crosslinked and foamed reaction product of which is used to produce footwear. The thermoplastic elastomeric foaming materials of Su et al. comprise at least one additive including a foaming agent and a crosslinking agent. Examples of the foaming agent include azodicarbonamide, which is an azo compound, and a carboxylic acid. See paragraph [0033].  Su et al. expressly teaches that the compositions of the invention are used in soles of shoes (paragraph [0003]). The products formed using the thermoplastic elastomer foaming material of Su et al. have an energy of return of 60% or 65%. 
Su et al. fails to disclose that the foaming materials disclosed therein comprise a silane. It would not have been obvious based on the teachings of Su et al. to include a silane in the compositions of the invention. Additionally, Su et al. fail to teach a sum of the ratios of materials as recited in instant claim 1. Su et al. does not provide motivation to select specific amounts of the disclosed materials which would result in the sum of a ratio as required by instant claim 1. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766